 LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 335persuasion,I am compelled to find that Smith's conduct in this regard was not inviolation of Section 8 (a)( 1) of the Act.16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYHaving found that the Respondent has engagedin certainunfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.Having found that Respondent discriminatorily discharged and refused to reinstateDelbert Bishop, I will recommend that the Respondent be ordered to offer him im-mediate and full reinstatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges, and make himwhole for any loss of earnings he may have suffered because of the discriminationagainst him by the payment to him of a sum of money equal to the amount he nor-mally would have earned as wages from the date of his discharge to the date of theoffer of reinstatement, less his net earnings during said period, with backpay com-puted on a quarterly basis in the manner established by the Board in F.W. WoolworthCo., 90 NLRB 289, 291-294.In view of the nature of the unfair labor practices committed the commission ofsimilar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon rights guaranteed to their employees by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of Section 2(2) of the Act andis engaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discouraging membership in a labor organization through discrimination inemployment, and by interfering with, restraining, and coercing employees in the ex-ercise of their rights under the Act, the Respondent has engaged in and is engagingin unfair labor practices affecting commerce within the meaning of Section 8(a)(3)and (1) and Section 2(6) and (7) of the Act.(Recommendations omitted from publication.]1ECadre Pndustries Corporation,124NLRB 278, the only Board case cited by theGeneral Counsel on this point, is factually distinguishable from the instant caseThere,the basis for the 8(a) (1) violation found by the Board was company,nttimidationof anemployee for the purposes of obtaining an affidavit which he had submitted to the BoardLocal 4, International Brotherhood of ElectricalWorkers, AFL-CIOandThe Pulitzer Publishing Company.Case No. 14-CD-100.August 28, 1961DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act, following acharge filed on April 29, 1960, by the Pulitzer Publishing Company,hereinafter referred to as the Company, alleging that Local 4, Inter-138 NLRB No. 46. 336DECISIONSOF NATIONALLABOR RELATIONS BOARDnational Brotherhood of Electrical Workers, hereinafter referred toas the IBEW or the Respondent, had engaged in and was engaging incertainunfair labor practices within the meaning of Section8(b) (4) (i) (D) of the Act. The charge alleges that the IBEW en-couraged the Company's employees to engage in a strike with the ob-ject of forcing the Company to assign certain work to members of theIBEW rather than to employees who are members of Local 2, Ameri-can Federation of Musicians, hereinafter called the Musicians, or ofLocal 47, St. Louis Newspaper Guild, hereinafter called the Guild.A hearing was held before Howard W. Solomon, hearing officer, onJune 16, 23, and 24, 1960, at St. Louis, Missouri.All parties partici-pated in the hearing and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bear-ing on the issues.On December 15, 1960, the Board issued a Decision and Determina-tion of Dispute in which it ruled against the contentions of the Re-spondent.'Thereafter, on July 31, 1961, the Company filed a Motion for Re-consideration of Decision and Determination, in which it also requestedthat the hearing be reopened on the ground that the Board had notcomplied with the mandate of the United States Supreme Court inN.L.R.B. v. Radio d Television Broadcast Engineers Union Local1212, International Brotherhood of ElectricalWorkers, AFL-CIO(Columbia Broadcasting System),364 U.S. 573, herein called theCBSdecision.By order dated February 28, 1962, the Board granted thismotion, set aside its original Decision and Determination of Dispute,and remanded the case to the Regional Director to conduct a furtherhearing for the purpose of receiving evidence to facilitate determina-tion of the dispute in accordance with the principles set out in theCBSdecision.A further hearing upon due notice to all the partieswas held before Joseph H. Solien, hearing officer, on May 14, 1962.All parties appeared and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence.TheBoard has reviewed the rulings of the hearing officers made at the hear-ings and finds that they are free from prejudicial error. Such rulingsare hereby affirmed.All parties filed briefs with the Board.Upon the entire record in this case, the Board makes the followingfindings :1.The Company is a Missouri corporation which is engaged in com-merce within the meaning of the Act.2.The IBE1\T, the Guild, and the Musicians are labor organizationswithin the meaning of the Act, each respectively representing em-ployees of the Company.3.The dispute :1129 NLRB 958. LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 337A. The disputed work assignmentThe Company publishes the St. Louis Post Dispatch, a daily news-paper, prints the St. Louis Globe-Democrat, and owns and operatestelevision station KSD-TV, and radio station KSD-AM. The disputebefore us arose in connection with its television and radio station op-erations where it employs broadcasting engineers and projectionistsrepresented by the IBEtiV, turntable operators and a staff musicianrepresented by the Musicians, and continuity checkers and transcrip-tion record clerks represented by the Guild.Each of these threeunions has a current collective-bargaining agreement with theEmployer.On about March 1, 1960, the Company acquired for its televisionoperations magnetic tape equipment known as the Collins unit, withthe object of using it in,place of the turntable processes previouslyutilized for making, "dubbing" and playing back recordings of audio(voice, sound, or music) material.The Collins unit is a compactpiece of machinery, about 2 feet long, 1 foot wide, and 11/2 feet inheight?On or about March 15, 1960, the Company began to use the Collinsequipment for the purpose of transferring to tapes, material con-tained on previously recorded discs which it then had on file in itstranscription library, with the ultimate object of establishing a newlibrary, with tapes replacing the discs.It assigned to the engineers represented by the IBEW all of the,tasks involved in actual operation of the Collins unit both for tape,recording and tape play-back "airing" process.This work includedthe task of insertion of the tapes in the unit, removing them there-after, and returning them to a carrying case used to transport suchtapes to and from the music library. It assigned to continuity check-ers and transcription clerks represented by the Guild the tasks in-volved in ascertaining "spots" in the sections of the discs involved inthe transfer process to be "taped" or recorded, in making and keep-ing records of the cartridges containing either these "taped"recordings, or those newly made as "original" recordings, and in as-signing to each a control number or index tab. It assigned to turn-table operators and the staff musician, represented by the Musicians,the tasks involved in selecting and "pulling" from the music librarythe discs or tapes to be "aired" or broadcast in whole or in part onparticular programs, in placing them in the carrying case and trans-2 The unit utilizes cartridges containing magnetic tape and the audio or voice is re-corded on the tape within the cartridgeThe cartridges are inserted in a slot to recordor play back the audio.As the cartridge is inserted in the proper place it operates aswitch, which is an interlock that will allow the machine to operate when a button ispushed.It also operates a circuit which turns on a light indicating that the machine isready for use. If the cartridge is not properly inserted to engage the mechanism, theequipment will not operate when the button is pushed. .338DECISIONS OF NATIONAL LABOR RELATIONS BOARD-porting them to the control room where the Collins equipment waslocated, and in taking the tapes from the control room to the musiclibrary in the carrying case and then filing them again in their proper-slots in the library for future use.On April 25, 1960, the Company's office manager, Schomburg, ad-vised Barnett, business manager of the IBEW local, of the above taskassignments.Barnett voiced no objection at that time.However,the IBEW later took the position that the employees it representedwere entitled to perform not only the mechanical and other work as-signed to them but also those tasks the Company had assigned to theemployees represented by the Musicians and the Guild which involvedthe work of indexing, library-filing, and recordkeeping of the Collinstapes.This is the work disputed here. IBEW agents advised theCompany of this position and threatened that its members would notoperate the Collins equipment unless the Company assigned to themthis additional work as requested.On April 26, 1960, the IBEWposted a notice to this effect on the bulletin board.The Company filed a charge on April 29, 1960, and has since refusedto alter its assignments.Although no work stoppage has occurred,the IBEW persists in its demands.B. Contentions of the partiesThe IBEW bases its claim to the disputed work on an interpreta-tion of its certification and contracts in light of the practice of theCompany in assigning to the broadcast engineers, whom the IBEWrepresents, the allegedly similar incidental work in connection with.audio reel tapes.The Company, the Musicians, and the Guild dispute these factualassertions and ask the Board to affirm the Company's present assign-ments.In support of this position, they argue, variously, that thedisputed work is almost identical to the library work which the em-ployees represented by the Musicians and the Guild have customarilybeen performing in connection with the filing, indexing, and record-keeping of the discs now being replaced by Collins tapes; that theterms of the bargaining contracts respectively held by the Musiciansand the Guild justify the assignment; and that the assignments havebeen performed to the Company's satisfaction.C. Applicability of the statuteThe record before us establishes and we find that there is reasonablecause to believe that the Respondent engaged in activities proscribedby Section 8(b) (4) (i) (D) of the Act. It directly threatened a workstoppage to force the Company to assign the disputed work to broad-cast engineers,,,although the Company had assigned it to turntable LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 339operators, staffmusicians, continuity checkers, and transcriptionrecord clerks.The IBEW originally moved to dismiss the proceeding on thegrounds that the dispute was subject to arbitration, that the Companyhad refused to arbitrate, and that IBEW had filed suit under Section301 to compel arbitration.The Federal District Court subsequentlyentered a summary judgment in favor of the Company and dismissedthe suit.IBEW appealed from that judgment but later withdrewits appeal, thus making the judgment final.Therefore, IBEW's mo-tion to dismiss this proceeding is denied.Accordingly, we find that the dispute is properly before the Boardfor determination pursuant to Section 10(k) of the Act .3D. Merits of the disputeAs noted above, the IBEW seeks to justify its claim to the work onthe basis of its certification and contract and the Company's past prac-tice in assigning audio reel tape work. It appears from the record,however, that the work in dispute is largely clerical in nature and doesnot require the exercise of any special skills. IBEW's certificationwas for a unit confided to technical employees, and employees han-dling records and transcriptions and "clerical" employees were spe-cifically excluded therefrom'Nor does any contract between IBEW and the Company, in unam-biguous terms, include the work of library filing, indexing, and record-keeping.Section I of Article II of the current contract reads asfollows :SECTION I. Jurisdiction of this Agreement shall include allwork in connection with the installation (except the installationof conduit and wires therein, the wiring of light circuits and thewiring of power circuits up to the final distribution panel), opera-tion, repair and maintenance of any and all types of radio broad-cast equipment including Amplitude Modulation, FrequencyModulation, Television, Facsimile, Audio equipment and any ap-paratus by means of which electricity is applied in the transmis-sion or transference, production, or reproduction of voice, music,sound, or vision, with or without ethereal aid, including the cut-ting of records, transcriptions, wire, film,slides,tape, video tape,or any other method of visual recording, and such other mechan-ical or electrical operations incident thereto,incl'adi'ng copying3 SeeTruckDrivers Local UnionNo 375,International Brotherhood of Teamsters, etc(Service TransportCo ),113 NLRB 452, 458,LocalUnionNo 118, Sheet Metal Workers'International Association(AcoustzEngineeringof Alabama,Inc.),119 NLRB 157, 161 ;Retail Clerks InternationalAssociation,AFL-CIO (Food Employers Council, Inc ),125NLRB 9844ThePulitzer PublishingCompany,101 NLRB 1005662353-63-vol 138-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDand dubbing of slides, film and tape, splicing of film and tape,alltypes of projection, sound work, sound effects, and lighting.Theabove shall not be taken to include jurisdiction over the taking ofmotion pictures and recording of sound thereon,except the record-ing of sound at the studios of the employer.5The above contractual language does not refer to the work in question.To the contrary, both the fact that such work is not "mechanical orelectrical operation incident" to the "installation . . . operation, re-pair and maintenance" of Collins unit equipment and that the em-ployees covered by the contract and the quoted language perform es-sentially technical work, tends to support the view that the work oflibrary-filing, indexing, and recordkeeping is excluded from theIBEW contract with the Company.At the original hearing, Respondent offered evidence intended toshow an alleged "area practice" to support its claims by virtue of thefact that at two other radio stations in the St. Louis area similar workhad been assigned to broadcast engineers.This evidence was errone-ously excluded by the hearing officer.At the reopened hearing, how-ever, although Respondent was given opportunity to introduce thisevidence, together with any additional supporting testimony it mighthave, no further information was offered. In these circumstances,even assuming that similar work was assigned by other employers toengineers at two stations in the St. Louis area, we do not think thatthis fact alone compels an award of the disputed work here to theengineers.Regarding the Company's past practices with respect to audio reeltapes, such work, which included the making and keeping of work-sheets indicating the description of the program taped, the length ofthe tape, and other similar identifying symbols, was assigned to en-gineers, but these tapes were used only for special purposes and weregenerally erased after one use, so that, unlike the Collins tapes, therewas no permanent indexing of them and no permanent library file wasmade of them.Turning to the position taken by the Company, Musicians, and theGuild, that the turntable operators, staff musicians, continuity check-ers, and transcription record clerks were properly assigned the workin dispute, and that the Board should affirm the assignment, these par-ties rely in part upon their collective-bargaining contracts.TheMusicians' contract covers the "employment of Turntable Operatorsas they are generally known at the employer's premises, whose workconsists of handling and playing all music which is recorded on ace-tate or Vinylite discs, or similar discs and incidental paperwork inconnection therewith."The contract between the Guild and the Coin-6 The italicizedwords in the above are the only changes made in the contract languagecoveringLocal4'swork jurisdictionfrom that contained in the previous contract LOCAL 4, INT'L BROTHERHOOD OF ELECTRICAL WORKERS 341pany embraces radio and television continuity checkers, and radio andtelevision transcription clerks.For many years, employees in theseclassifications have handled the music and transcription library workand the work of recordkeeping and indexing in connection with thepreparation of program material.The clerical work required by theuse of Collins tape cartridges appears to be of the type performed onother broadcast materials by the continuity checkers and transcrip-tion record clerk.And the turntable operators and staff musician,who are now responsible for the library filing of Collins tape car-tr^dges, have long filed the records in the music and transcription li-brary which the Collins tape cartridges are designed to replace,It seems clear from the foregoing that the nature of the work indispute does not justify awarding it to the broadcast engineers; noris IBEW's claim to the work established on the basis of its certifica-tion or collective-bargaining contract with the Company or the Com-pany's past practice in the assignment of work.On the other hand,the work tasks in dispute resemble the library work which turntableoperators, the staff musician, continuity checkers, and the transcrip-tion record clerk have performed for many years.The Company'sassignment to these employees therefore appears to have been in con-formity with past practices and consistent with the practical appli-cation and administration of the contracts respectively involved.Ex-perience under the assignments made by the Company indicates thatthe Company's division of this work, which directly relates to theeffective functioning of its operation, has worked out satisfactorily.On the basis of these considerations, and the record as a whole,we are persuaded that we should determine the work dispute by as-signing the work tasks in conformity with the assignments madeby the Company.6 The present determination is limited to the par-ticular controversy which gave rise to these proceedings. In makingthis determination, we are assigning the disputed work to employeesdescribed below who are represented by the Musicians or the Guild,but not to the Musicians or to the Guild, or to their members.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings and the entire record inthe case, the Board makes the following Determination of Disputepursuant to Section 10(k) of the Act:1.Employees engaged as turntable operators and staff musicians,currently represented by Local 2, American Federation of Musicians,are entitled to perform all filing work associated with Collins tapecartridges at the Employer's KSD and KSD-TV radio and televisioneSeeNew York Mailers' UnionNo 6, International TypographicalUnion, AFL-CIO,at at. (The New York. Times Cowpony),137 NLRB 665 ;International Association ofMachinists,Lodge No 1743, AFL-CIO (J. A JonesConstructionCompany),135 NLRB1402. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDstation in St. Louis, Missouri.Employees engaged as radio andtelevision continuity checkers and transcription record clerks, cur-rently represented by St. Louis Newspaper Guild, Local 47, AmericanNewspaper Guild, AFL-CIO, are entitled to perform all indexingand clerical work associated with such cartridges at the Employer'saforesaid station.Accordingly, Local 4, International Brotherhoodof ElectricalWorkers, AFL-CIO, is not entitled to force or requirethe Employer by means proscribed by Section 8(b) (4) (i) (D) of theAct to assign the above-mentioned disputed work to engineers andprojectionists who are currently represented by it.2.Within 10 days from the date of this Decision-and Determina-tion of Dispute, Local 4, International Brotherhood of ElectricalWorkers, AFL-CIO, shall notify the Regional Director for the Four-teenth Region, in writing, whether or not it will refrain from forcingor requiring the Employer by 'means proscribed by Section8(b) (4) (i) (D) to assign the work in dispute to its members ratherthan to the employees currently represented by the Musicians andGuild.MEMBER FANNING took no part in the consideration of the aboveDecision and Determination of Dispute.Local 761, International Union of Electrical, Radio and MachineWorkers (AFL-CIO)andGeneral Electric Company, Appli-anceand Television Receiver Division.Case No. 9-CC-158.AugWt 28, 1962SUPPLEMENTAL DECISION AND ORDEROn June 8, 1959, the National Labor Relations Board issued itsDecision and Order in the above-entitled proceeding,' finding that theRespondent, Local 761, International Union of Electrical, Radio andMachine Workers (AFL-CIO), had engaged in certain conduct inviolation of former Section 8(b) (4) (A) of the National Labor Rela-tions Act, as amended, and ordering it to cease and desist therefromand to take certain affirmative action, set forth therein. Thereafter, onApril 18, 1960, the United States Circuit Court of Appeals for theDistrict of Columbia issued an Order enforcing the Board's Order 2and, on May 18, 1960, entered a Decree enforcing the Order of theBoard.On May 29, 1961, the United States Supreme Court reversedthe Decree of the Court of Appeals and directed it to remand the caseto the Board for the purpose of making further findings of fact.'1123 NLRB 1547.2 278 F 2d 2823 366 U S. 667, 672138 NLRB No. 38.